
	

113 HR 2220 IH: Support More Assets, Resources, and Technology on the Border Act of 2013
U.S. House of Representatives
2013-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2220
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2013
			Mr. Poe of Texas (for
			 himself, Mr. Flores,
			 Mr. Smith of Texas,
			 Mrs. Black, and
			 Mr. Gingrey of Georgia) introduced the
			 following bill; which was referred to the Committee on Homeland Security, and in
			 addition to the Committees on Armed
			 Services, Rules,
			 Energy and Commerce, and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for operational control of the international
		  border of the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Support More Assets, Resources, and
			 Technology on the Border Act of 2013 or the
			 SMART Act of
			 2013.
		2.Operational
			 control
			(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall take all actions the Secretary determines necessary and
			 appropriate to achieve and maintain operational control of the international
			 border between the United States and Mexico, and shall submit to the
			 Comptroller General of the United States a report on such actions, achievement,
			 and maintenance.
			(b)GAO consultation
			 and reportNot later than 90 days after the submission of the
			 report by the Secretary of Homeland Security under subsection (a), the
			 Comptroller General of the United States shall—
				(1)consult with State
			 and local officials along the international border between the United States
			 and Mexico, including border sheriffs, mayors of border towns and cities,
			 chambers of commerce in border areas, farmers and ranchers and associated
			 farming and ranching organizations in border areas, community organizations in
			 border areas, State law enforcement agencies, and border State governors
			 regarding the state of operational control of such border; and
				(2)submit to the
			 Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate a report
			 on such state of operational control.
				(c)Joint resolution
			 of disapproval on operational controlNot later than 90 days after receiving the
			 report of the Comptroller General under subsection (b)(2) regarding the state
			 of operational control, both the House of Representatives and the Senate shall
			 vote on a joint resolution on the question as to whether such report should be
			 disapproved. Such joint resolution shall be deemed to pass only if—
				(1)a
			 majority of each House approves such joint resolution; or
				(2)such joint
			 resolution is not voted on by each House by such date.
				(d)Annual
			 reportsThe Comptroller
			 General of the United States shall submit to the Committee on Homeland Security
			 of the House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate an annual report on the state of operational
			 control of the international border between the United States and Mexico. The
			 first of such annual reports shall be submitted not later than one year after
			 the report required under subsection (b)(2) is submitted.
			3.Use of National
			 Guard to support Department of Homeland Security border control
			 activities
			(a)Expanded
			 deployment of National Guard; Duration
				(1)Deployment
			 requirementAt the request of
			 a Governor of a State that shares a portion of the international border between
			 the United States and Mexico the Secretary of Defense shall provide for the
			 deployment of additional members of the National Guard along such border in
			 excess of the number of members of the National Guard so deployed along such
			 border as of the date of the enactment of this Act.
				(2)Number of
			 additional Guardsmen deployedThe total number of additional members of
			 the National Guard deployed under paragraph (1) along the international border
			 between the United States and Mexico may not exceed 10,000, except that the
			 Secretary of Defense may exceed such number at the request of a Governor of a
			 State that shares a portion of such border if, despite the deployment of the
			 additional 10,000 members of the National Guard, operational control of such
			 border has not been achieved.
				(3)DurationThe deployment of additional members of the
			 National Guard under paragraph (1) in a State that shares a portion of the
			 international border between the United States and Mexico shall continue until
			 the earlier of the following:
					(A)The date on which the Governor of the State
			 revokes the request made under paragraph (1).
					(B)The date on which a vote on the joint
			 resolution of disapproval on operational control described in section 2(c)
			 occurs if such joint resolution does not pass.
					(4)Deployment
			 authoritiesMembers of the National Guard deployed under
			 paragraph (1) may be deployed under section 502(f) of title 32, United States
			 Code, pursuant to a State border control activities plan approved under section
			 112a of such title, as added by subsection (b) of this section, or pursuant to
			 the order of the Secretary of Defense under any other provision of law.
				(5)Exemption from
			 end strengths and other limitationsMembers of the National Guard
			 deployed under paragraph (1) shall not be included in the calculation to
			 determine compliance with—
					(A)limits on end
			 strength; or
					(B)limits on the
			 number of National Guard personal that may be placed on active duty for
			 operational support.
					(b)Federal
			 assistance for State border control activities plansChapter 1 of
			 title 32, United States Code, is amended by inserting after section 112 the
			 following:
				
					112a.Border control
				activities
						(a)Funding
				assistanceThe Secretary of Defense shall provide funds to the
				Governor of a State who submits to the Secretary a State border control
				activities plan satisfying the requirements of subsection (c). Such funds shall
				be used for the following:
							(1)The pay,
				allowances, clothing, subsistence, gratuities, travel, and related expenses, as
				authorized by State law, of personnel of the National Guard of that State used,
				while not in Federal service, for the purpose of border control
				activities.
							(2)The operation and
				maintenance of the equipment and facilities of the National Guard of that State
				used for the purpose of border control activities.
							(3)The procurement of
				services and equipment, and the leasing of equipment, for the National Guard of
				that State used for the purpose of border control activities. However, the use
				of such funds for the procurement of equipment may not exceed $5,000 per item,
				unless approval for procurement of equipment in excess of that amount is
				granted in advance by the Secretary of Defense.
							(b)Use of personnel
				performing full-Time National Guard duty
							(1)In
				generalUnder regulations
				prescribed by the Secretary of Defense, personnel of the National Guard of a
				State may, in accordance with the State border control activities plan referred
				to in subsection (c), be ordered to perform full-time National Guard duty under
				section 502(f) of this title for the purpose of carrying out border control
				activities.
							(2)Requirements
								(A)TrainingA
				member of the National Guard serving on full-time National Guard duty under
				orders authorized under paragraph (1) shall participate in the training
				required under section 502(a) of this title in addition to the duty performed
				for the purpose authorized under that paragraph. The pay, allowances, and other
				benefits of the member while participating in the training shall be the same as
				those to which the member is entitled while performing duty for the purpose of
				carrying out border control activities. The member is not entitled to
				additional pay, allowances, or other benefits for participation in training
				required under section 502(a)(1) of this title.
								(B)FundingAppropriations
				available for the Department of Defense for homeland defense may be used for
				paying costs associated with a member’s participation in training described in
				subparagraph (A). The appropriation shall be reimbursed in full, out of
				appropriations available for paying those costs, for the amounts paid.
				Appropriations available for paying those costs shall be available for making
				the reimbursements.
								(C)RestrictionsTo
				ensure that the use of units and personnel of the National Guard of a State
				pursuant to a State border control activities plan does not degrade the
				training and readiness of such units and personnel, the following requirements
				shall apply in determining the border control activities that units and
				personnel of the National Guard of a State may perform:
									(i)The performance of
				the activities may not adversely affect the quality of that training or
				otherwise interfere with the ability of a member or unit of the National Guard
				to perform the military functions of the member or unit.
									(ii)National Guard
				personnel will not degrade their military skills as a result of performing the
				activities.
									(iii)The performance
				of the activities will not result in a significant increase in the cost of
				training.
									(iv)In the case of
				border control activities performed by a unit organized to serve as a unit, the
				activities will support valid unit training requirements.
									(c)Plan
				requirementsA State border control activities plan shall—
							(1)specify how
				personnel of the National Guard of that State are to be used in border control
				activities in support of the mission of United States Customs and Border
				Protection of the Department of Homeland Security;
							(2)certify that those
				operations are to be conducted at a time when the personnel involved are not in
				Federal service;
							(3)certify that
				participation by National Guard personnel in those operations is service in
				addition to training required under section 502 of this title;
							(4)certify that any
				engineer-type activities (as defined by the Secretary of Defense) under the
				plan will be performed only by units and members of the National Guard;
							(5)include a
				certification by the Attorney General of the State (or, in the case of a State
				with no position of Attorney General, a civilian official of the State
				equivalent to a State attorney general) that the use of the National Guard of
				the State for the activities proposed under the plan is authorized by, and is
				consistent with, State law; and
							(6)certify that the
				Governor of the State or a civilian law enforcement official of the State
				designated by the Governor has determined that any activities included in the
				plan that are carried out in conjunction with Federal law enforcement agencies
				serve a State law enforcement purpose.
							(d)Examination of
				planBefore funds are provided to the Governor of a State under
				this section and before members of the National Guard of that State are ordered
				to full-time National Guard duty as authorized in subsection (b), the Secretary
				of Defense shall, in consultation with the Secretary of Homeland Security,
				examine the adequacy of the plan submitted by the Governor under subsection
				(c). The plan as approved by the Secretary of Defense may provide for the use
				of personnel and equipment of the National Guard of that State to assist United
				States Customs and Border Protection in the transportation of aliens who have
				violated a Federal immigration law.
						(e)End strength
				limitation
							(1)In
				generalExcept as provided in paragraphs (2) and (3), at the end
				of a fiscal year there may not be more than 10,000 members of the National
				Guard—
								(A)on full-time
				National Guard duty under section 502(f) of this title to perform border
				control activities pursuant to an order to duty; or
								(B)on duty under
				State authority to perform border control activities pursuant to an order to
				duty with State pay and allowances being reimbursed with funds provided under
				subsection (a)(1).
								(2)ExceptionThe
				Secretary of Defense may increase the end strength authorized under paragraph
				(1) if the Secretary determines that such an increase is necessary in the
				national security interests of the United States.
							(3)Certain
				exclusionNational Guard personnel deployed pursuant to paragraph
				(1) shall not be included in the calculation to determine compliance
				with—
								(A)limits on end
				strength; or
								(B)limits on the
				number of National Guard personnel that may be placed on active duty for
				operational support.
								(f)Annual
				reportThe Secretary of Defense shall submit to Congress an
				annual report regarding assistance provided and activities carried out under
				this section during the preceding fiscal year. The report shall include the
				following:
							(1)The number of
				members of the National Guard excluded under subsection (e)(3) from the
				computation of end strengths.
							(2)A description of
				the border control activities conducted under State border control activities
				plans referred to in subsection (c) with funds provided under this
				section.
							(3)An accounting of
				the amount of funds provided to each State.
							(4)A description of
				the effect on military training and readiness of using units and personnel of
				the National Guard to perform activities under the State border control
				activities plans.
							(g)Statutory
				constructionNothing in this section shall be construed as a
				limitation on the authority of any unit of the National Guard of a State, when
				such unit is not in Federal service, to perform law enforcement functions
				authorized to be performed by the National Guard by the laws of the State
				concerned.
						(h)DefinitionsIn
				this section:
							(1)Border control
				activitiesThe term border control activities, with
				respect to the National Guard of a State, means the use of National Guard
				personnel in border control activities authorized by the law of the State and
				requested by the Governor of the State in support of the mission of United
				States Customs and Border Protection of the Department of Homeland Security,
				including activities as follows:
								(A)Armed vehicle and
				foot patrols along the international border between the United States and
				Mexico.
								(B)Interdiction of a
				vehicle, vessel, aircraft or other similar activity.
								(C)Search, seizure,
				and detention of suspects.
								(D)Construction of
				roads, fences, and vehicle barriers.
								(E)Search and rescue
				operations.
								(F)Intelligence
				gathering, surveillance, and reconnaissance.
								(G)Aviation
				support.
								(2)Governor of a
				StateThe term Governor of a State means, in the
				case of the District of Columbia, the Commanding General of the National Guard
				of the District of Columbia.
							(3)StateThe
				term State means each of the several States, the District of
				Columbia, the Commonwealth of Puerto Rico, or a territory or possession of the
				United
				States.
							.
			(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 1 of
			 such title is amended by inserting after the item relating to section 112 the
			 following new item:
				
					
						112a. Border control
				activities
					
					.
			4.Smart border
			 technologyIf the Secretary of
			 Homeland Security determines that there are areas along the international
			 border between the United States and Mexico with respect to which operational
			 control has not been achieved and maintained, the Secretary is authorized to
			 deploy smart border technologies, such as seismic detectors and unmanned aerial
			 vehicles to such areas to achieve and maintain operational control over such
			 areas.
		5.Transfer of used
			 military equipment to Federal, State, and local agencies
			(a)In
			 generalNot later than one
			 year after eligible equipment returns to the United States, and in accordance
			 with subsections (b) and (c) of section 2576a of title 10, United States Code,
			 the Secretary of Defense may transfer such eligible equipment to Federal,
			 State, and local agencies.
			(b)Preference
				(1)Transfers under
			 this sectionIn considering
			 applications for the transfer of eligible equipment under subsection (a), the
			 Secretary of Defense may give preference to Federal, State, and local agencies
			 that will use such eligible equipment primarily for the purpose of
			 strengthening border security along the international border between the United
			 States and Mexico.
				(2)Transfers
			 generallySection 2576a(d) of title 10, United States Code, is
			 amended—
					(A)by striking
			 In considering and inserting (1) In considering;
			 and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)(A)In considering applications for the
				transfer of equipment described in subparagraph (B) under this section, the
				Secretary may give a preference to those applications indicating that the
				transferred property will be used primarily for the purpose of strengthening
				border security along the international border between the United States and
				Mexico.
								(B)Equipment described in this
				subparagraph is equipment of the Department of Defense that—
									(i)was used in Operation Enduring
				Freedom, Operation Iraqi Freedom, or Operation New Dawn; and—
									(ii)the Secretary determines would be
				suitable for use by Federal and State agencies in law enforcement activities,
				including—
										(I)surveillance unmanned aerial
				vehicles, including the MQ–9 Reaper (also known as the Predator
				B);
										(II)night-vision goggles; and
										(III)high mobility multi-purpose wheel
				vehicles (commonly known as
				humvees).
										.
					(c)Eligible
			 equipment definedIn this section, the term eligible
			 equipment means equipment of the Department of Defense that—
				(1)was used in
			 Operation Enduring Freedom, Operation Iraqi Freedom, or Operation New Dawn;
			 and
				(2)the Secretary of
			 Defense determines would be suitable for use by Federal and State agencies in
			 law enforcement activities, including—
					(A)surveillance
			 unmanned aerial vehicles, including the MQ–9 Reaper (also known as the
			 Predator B);
					(B)night-vision
			 goggles; and
					(C)high mobility
			 multi-purpose wheel vehicles (commonly known as humvees).
					6.CBP veteran
			 hiring
			(a)Additional
			 hiresNot later than the date
			 of a vote on the joint resolution of disapproval on operational control
			 described in section 2(c) if such joint resolution passes (or the date by which
			 such vote is required to have occurred pursuant to such section), the Secretary
			 of Homeland Security shall appoint 1,500 Border Patrol agents over the number
			 of such agents who were employed by the Department of Homeland Security as of
			 the date of the enactment of this Act.
			(b)PreferenceIn
			 carrying out the additional appointments required under subsection (a), the
			 Secretary of Homeland Security shall give preference to veterans returning from
			 overseas deployments. To the maximum extent practicable and subject to
			 otherwise applicable provisions of law, the Secretary—
				(1)shall implement
			 policies and procedures that will allow veterans so appointed to start
			 employment within 90 days after the date on which they make application for
			 appointment; and
				(2)shall streamline
			 the background-check and security-clearance procedures that apply to veterans
			 so appointed.
				7.Southern
			 borderlands public safety communications grant program
			(a)In
			 generalThe Secretary of Homeland Security may make competitive
			 grants for public-private partnerships that finance equipment and
			 infrastructure to improve the public safety of persons who are residents of
			 rural areas of the United States near the international border with Mexico, by
			 enhancing access to mobile communications for such persons who do not currently
			 have access to reliable mobile communications networks.
			(b)Focus
			 areasIn making grants under this section, the Secretary of
			 Homeland Security shall focus on projects that improve mobile communications in
			 areas impacted by the illegal smuggling and trafficking of people and drugs
			 from Mexico into the United States.
			(c)Eligible
			 applicantsPersons eligible for grants under this section include
			 States, counties, municipalities, organizations representing agricultural
			 producers and other rural Americans, and telecommunications providers.
			(d)Authorization of
			 appropriationsFor grants under this section there is authorized
			 to be appropriated to the Secretary $10,000,000 for the three-fiscal-year
			 period following the date of the enactment of this Act.
			(e)Funding
			 offsetTo offset amounts appropriated pursuant to the
			 authorization of appropriations in subsection (d), the International Forestry
			 Cooperation Act of 1990 (16 U.S.C. 4501 et seq.) is repealed.
			8.Community impact
			 aid grants
			(a)In
			 generalThe Secretary of
			 Homeland Security shall make grants to sheriffs’ departments along
			 international border between the United States and Mexico for the purpose of
			 hiring additional deputies, including for salaries, benefits, training,
			 uniforms, patrol vehicles, and arms.
			(b)Grant
			 calculation formulaExcept as provided in subsection (c), a grant
			 made pursuant to subsection (a) shall be in an amount equal to 30 percent of an
			 eligible sheriff’s department’s fiscal year 2010 budget for patrol
			 deputies.
			(c)Minimum
			 benefitNotwithstanding the calculation provided for in
			 subsection (b), a grant made pursuant to subsection (a) to an eligible
			 sheriff’s department shall be in an amount that allows for the hiring of at
			 least one additional deputy.
			(d)AvailabilityGrants
			 made pursuant to subsection (a) are authorized to remain available until
			 expended.
			(e)Eligibility and
			 fundingTo be eligible to receive a grant under this section, a
			 sheriff’s department shall submit to the Secretary of Homeland Security an
			 application at such time, in such manner, and containing such information as
			 the Secretary may require.
			(f)Eligible
			 sheriffs’ departmentsSheriffs’ departments in the following
			 counties are eligible to receive grants under this section:
				(1)In Texas, the
			 following counties: El Paso, Hudspeth, Culberson, Jeff Davis, Presidio,
			 Brewster, Terrell, Val Verde, Kinney, Maverick, Dimmit, Webb, Zapata, Starr,
			 Hidalgo, Cameron, Willacy, Jim Hogg, Zavala, and Pecos Counties.
				(2)In Arizona, the
			 following counties: Yuma, Pima, Santa Cruz, and Cochise Counties.
				(3)In New Mexico, the
			 following counties: Dona Ana, Luna, Grant, Otero, and Hidalgo Counties.
				(4)In California, the
			 following counties: San Diego and Imperial Counties.
				(g)Funding
			 offsetTo carry out this section, the Secretary of Homeland
			 Security shall reprogram funds that would otherwise be obligated and expended
			 under the account heading Departmental Management and
			 Operations.
			9.U.S. Customs and
			 Border Protection reporting on border apprehensions
			(a)In
			 generalThe Commissioner of
			 U.S. Customs and Border Protection shall ensure that an individual who is
			 apprehended unlawfully crossing or attempting to unlawfully cross the border
			 into the United States is counted only once for purposes of counting border
			 apprehensions.
			(b)Prohibition on
			 duplicate countingAny subsequent transfer or booking of an
			 individual described in subsection (a) may not be counted again for purposes of
			 counting border apprehensions.
			10.Biometric Entry
			 and Exit data system
			(a)In
			 generalNot later than two
			 years after the date of enactment of this Act, the Secretary of Homeland
			 Security shall establish the biometric entry and exit data system required by
			 section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8
			 U.S.C. 1365b).
			(b)RequirementsIn
			 addition to the features required by such section 7208, the Secretary shall
			 ensure that the biometric entry and exit data system is established and in
			 operation at each port of entry to the United States.
			11.DefinitionIn this Act, the term operational
			 control means a condition in which there is at least a 90-percent
			 probability that all illegal border crossers are apprehended and narcotics and
			 other contraband are seized.
		
